Citation Nr: 0716317	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-08 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah

THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.  

2. Entitlement to service connection for hypertension, 
claimed as secondary to post-traumatic stress disorder.  

3. Entitlement to service connection for an eating disorder, 
claimed as secondary to post-traumatic stress disorder.    

4. Entitlement to service connection for diabetes mellitus, 
Type II, claimed as secondary to an eating disorder.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty in 
the Army from August 2, 1949 to August 22, 1949, and in the 
Air Force from October 1951 to December 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  

In March 2005, the veteran requested an informal hearing 
before a local hearing officer at the RO.  In April 2005, his 
request was granted, and the claims file contains an informal 
conference report of that meeting.  In April 2006, the 
veteran requested another hearing before a local hearing 
officer.  As he has already been afforded a hearing on the 
matters on appeal, and as he elected to have the April 2005 
informal conference in lieu of a formal hearing (his 
signature on the conference report attests to this), another 
hearing will not be granted.  


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy during 
his period of military service from October 1951 to December 
1953.  

2. The veteran's current diagnosis of post-traumatic stress 
disorder (PTSD) is attributed to his alleged experiences in 
the Korean War, but he has not communicated sufficient 
information concerning stressor incident(s) to permit 
meaningful corroboration efforts, and his alleged stressors 
remain uncorroborated.  

3. As the underlying claim of service connection for PTSD is 
denied, the secondary service connection claims of 
hypertension, an eating disorder, and diabetes mellitus, 
which are based on a favorable outcome of the PTSD claim, are 
rendered moot.  


CONCLUSIONS OF LAW

1. The veteran is not shown to have PTSD due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).  

2. Hypertension is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3. An eating disorder is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

4. Diabetes mellitus, Type II, is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-and post- adjudication VCAA notice by 
letters, dated in July 2004 (PTSD), August 2004 (eating 
disorder/diabetes mellitus, secondary to PTSD), September 
2004 (high blood pressure, secondary to PTSD), and March 
2006.  In the notice letters of 2004, the veteran was advised 
of what was required to prevail on his claims of service 
connection and secondary service connection; what 
specifically VA had done and would do to assist in the 
claims; and what information and evidence the veteran was 
expected to furnish.  The July 2004 notice included a PTSD 
questionnaire that elicited information required to 
corroborate alleged stressors.  The 2004 notice letters also 
informed the veteran that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit any evidence in his possession that 
pertained to his claims.  In March 2006, he was notified of 
the degree of disability assignable and of the provision for 
the effective date of the disability. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim).  

To the extent that RO provided VCAA notice on the degree of 
disability assignable and the provision for an effective date 
after the initial adjudication of the claims, as the claims 
are denied, no disability rating or effective date is awarded 
as a matter of law, and therefore there is no possibility of 
any prejudice to the veteran with respect to the timing 
error.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity to testify at a personal hearing before a local 
hearing officer at the RO, and in April 2005 he opted for an 
informal conference in lieu of a formal hearing.  The RO has 
obtained the veteran's service medical records, VA records, 
and private records such as those from K.R., Ph.D., of 
IntraLife Systems.  The RO attempted to obtain private 
medical records such as those from the Bountiful Clinic, 
which were identified by the veteran, but the records were 
unavailable, according to a statement received in August 
2004, in response to a request for records.  

The Board notes that VA has not conducted medical inquiry in 
the form of a VA compensation examination in an effort to 
substantiate the veteran's claims, and that further 
development in this respect is not required for the reasons 
that follow.  38 U.S.C.A. § 5103A (d).  The basis for the 
decision on the PTSD claim is not rooted in medical evidence.  
Rather, it concerns the corroboration of the veteran's 
claimed PTSD stressors, which is one requirement in 
establishing service connection.  As for the decision on the 
other claims, they are all dependent on the outcome of the 
PTSD claim, and where the PTSD claim is denied further 
evidentiary development of these claims becomes moot.  In 
short, an examination is not necessary to decide these 
claims.  Under these circumstances a medical examination or 
medical opinion is not required under 38 C.F.R. 
§ 3.159(c)(4). 

As the veteran has not identified any additionally available 
evidence for consideration, and as no additional evidence 
remains to be obtained, no further assistance to the veteran 
is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Effective 
October 10, 2006, the provision of 38 C.F.R. § 3.310 was 
amended to implement the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995), for secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by service-connected disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  In any case, as VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.

Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In addition to the applicable criteria noted hereinabove, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006); Collette v. Brown, 82 F.3d 389 
(1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.



II. Analysis

PTSD

The veteran contends that he has PTSD related to his military 
experiences in Korea.  In several statements received in July 
2004, March 2005, and April 2005, he reported various 
stressors from Korea.  These include experiencing four to 
five air raids, witnessing the killing of a North Korean, 
witnessing the explosions of a truck and ammunition dump, 
rescuing individuals at the "PX" when a river flooded, 
sliding on mud into a Korean house with his truck and not 
knowing whether there were any injured people inside, risking 
enemy attack while hauling troops, supplies, ammunition, and 
"special commodities" all over the northern region of South 
Korea, to include the front line; being fired upon (strafed) 
by a MIG, and receiving enemy gunfire while unloading his 
truck of supplies at the front line (38th parallel).  The 
veteran did not provide any specific dates for these events 
and in general did not furnish particular place names or 
names of individuals (those names he did provide were not in 
reference to any particular incident).  The veteran also 
submitted a statement in March 2006, which recounts his 
involvement in aiding a base policeman after a bomber 
reportedly crashed into a farmer's field in March 1952; 
however, this alleged incident took place prior to the 
veteran's tour of duty in Korea and he does not allege this 
to be a stressor underlying his PTSD (nor did any medical 
professional relate his PTSD to his pre-Korean War 
activities).  

In this case, the veteran served on active duty for a short 
period in August 1949 and then again from October 1951 to 
December 1953.  His service medical records show no 
complaints, treatment or diagnosis of psychiatric disability.  
In fact, there is no medical evidence showing that the 
veteran suffered from any psychiatric manifestations until 
many years after his discharge from service.  

Post-service, private and VA records dated in 2004 show that 
the veteran has been diagnosed with PTSD.  In a private 
report dated in September 2004, K.R., Ph.D., attributed the 
veteran's PTSD to traumatic experiences in Korea.  These 
experiences were noted to involve witnessing people killed 
and abused, having bombs explode around him, and living with 
the threat of death, which produced "intense fear and 
horror" at that time.  The veteran was also seen at the VA 
in July 2004 and diagnosed with PTSD with major depression, 
which was found to be military related and consistent with a 
diagnosis of combat-related PTSD.  One record in July 2004, 
however, indicates that further corroboration of his military 
experiences through service records was necessary.  

Thus, the Board finds that the requirements for both a 
diagnosis of PTSD and a medical link between current 
symptomatology and claimed stressors have been met.  
38 C.F.R. § 3.304(f).  

Notwithstanding the diagnosis of PTSD that appears to be 
related to alleged in-service stressors in this case, to 
establish service connection for PTSD there must also be 
credible supporting evidence that the claimed in-service 
stressors occurred so as to support the diagnosis of PTSD.  
38 C.F.R. § 3.304(f).  

The Board recognizes that the veteran's statements alone may 
suffice to establish the occurrence of his claimed stressors, 
provided that he engaged in combat with the enemy and the 
claimed stressor is related to that combat, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the service.  38 C.F.R. 
§ 3.304(f).  After reviewing the record, the Board finds that 
the veteran did not engage in combat with the enemy.  He 
appears to assert that service in a combat zone was akin to 
having combat service.  

Under VA law, proximity to a combat area, without more, is 
insufficient to establish combat service.  VA's Office of 
General Counsel has defined the phrase "engaged in combat 
with the enemy" to mean that the veteran must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000)).  The fact that 
the veteran served in or near a "combat zone" does not 
necessarily mean that he himself engaged in combat against 
the enemy.  Id.  Whether or not a veteran "engaged in combat 
with the enemy" must be determined through recognized 
citations or other official records.  No single item of 
evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
item.  Id.  Any assertions of combat service are not ignored, 
but are evaluated along with other evidence.  Id.  However, 
mere assertion of combat service, alone, is insufficient to 
establish this fact.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 
Vet. App. 91 (1993) (mere presence in a combat zone is not 
sufficient to establish combat service).  The vague and 
general nature of stressor allegations, when considered along 
with other considerations, such as a lack of combat-specific 
awards and no service department records of assignment to 
combat duty, are highly probative and tend to discredit the 
claim.

After reviewing the record, the Board finds that the veteran 
did not engage in combat with the enemy.  There is no 
military department documentation that he was awarded any 
decorations denoting engagement in combat with the enemy, nor 
has the veteran specifically claimed that he engaged in 
combat per se.  The service personnel records show that he 
was in the Air Force and attached to a motor vehicle 
squadron.  He had overseas service in Korea from January 1953 
to November 1953.  His awards consisted of the Korean Service 
Medal, the United Nations Medal, the National Defense Service 
Medal, and the Bronze Service Star.  

Given the foregoing, the Board finds that the veteran's 
statements alone are insufficient to establish the occurrence 
of his claimed stressors, and his claimed stressors from 
service must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f).  
In that regard, the existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  After reviewing the evidence, the Board finds that 
the veteran has not met the requirement of furnishing 
credible supporting evidence that the alleged in-service 
stressors occurred.  

The veteran has related, at various times that his traumatic 
experiences occurred during his active duty service in Korea, 
and his descriptions of these experiences are summarized 
above.  VA and private medical providers have diagnosed him 
with PTSD, based on his report of Korean War experiences.  
Nevertheless, whether the stressors alleged by the veteran 
actually occurred is a factual determination, and VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  Wood v. Derwinski, 1 Vet. App. 1909 (1991). 

The RO has obtained the veteran's service personnel records, 
and, based on the whole record, determined that the veteran's 
account of his stressor incidents, as summarized above, does 
not provide sufficient detail or enough information to enable 
corroboration through the U.S. Army and Joint Services 
Records Research Center (JSRRC).  The Board agrees. The Board 
has carefully reviewed the entire record and finds that the 
veteran does not furnish specific, or approximate dates of 
the incidents he alleges.  He is also vague at times as to 
the precise geographical locations in Korea of the incidents, 
and he does not provide names of particular military 
personnel involved in the alleged incidents.  Furthermore, it 
is noted that generalized, unspecific descriptions of stress 
do not lend themselves to meaningful verification efforts.  
While the record clearly shows that the veteran spent about 
10 months in Korea in 1953 and that he was attached to a 
motor vehicle squadron, such facts by themselves are 
insufficient to prove that the generally described incidents 
occurred as described by the veteran.  

Again, for the purposes of a PTSD service connection claim, 
unless the veteran is shown to have served in combat through 
official service records or combat citations, not shown here, 
the veteran bears the burden of advancing a stressor that can 
be verified to some extent, even though not as to every 
single detail.  See 38 C.F.R. § 3.159(c)(2)(i) (2005); see 
also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(corroboration of every detail of a stressor, such as a 
veteran's direct, personal involvement in the stressful 
incident, may not be necessary in some circumstances).  
Rather, presence in or near a combat zone and trauma 
experienced there, or other type of traumatic event, could, 
on a case-by-case basis, support service connection for PTSD, 
provided however, there is sufficient corroboration that such 
incidents were in fact experienced by the veteran.  To do so, 
however, the veteran himself must carry the burden of 
advancing sufficiently detailed 


information about at least one incident to enable VA to 
corroborate it.  He has not done so in this case, even though 
this responsibility lies with him under 38 C.F.R. 
§ 3.159(c)(2)(i) and he had ample notice of the importance of 
a verified stressor in his case.

In light of the foregoing, the Board finds that the record 
does not sufficiently support a conclusion that the veteran 
personally engaged in combat, and the provisions of 38 
U.S.C.A. § 1154(b) do not apply.  Further, there is no 
credible supporting evidence that the veteran's alleged 
stressors actually occurred to warrant service connection for 
PTSD, particularly as he has not communicated to VA 
sufficient information concerning stressor incident(s) to 
permit meaningful corroboration efforts. 

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and the benefit-of-
reasonable doubt rule is inapplicable. 38 U.S.C.A. § 5107(b).

Remaining Claims

The remaining claims on appeal pertain to service connection 
on a secondary basis.  Specifically, the veteran maintains 
that his PTSD causes and aggravates his high blood pressure.  
He thus attributes his condition of hypertension to PTSD.  He 
also attributes an eating disorder to PTSD, asserting that 
his "nervous energy" from PTSD has resulted in poor eating 
habits.  Further, he claims that his diabetes mellitus, Type 
II, has developed from his eating disorder.  

These three remaining claims are dependent upon a favorable 
outcome of the PTSD claim, herein above.  One of the 
requirements of a secondary service connection claim is 
evidence of a service-connected disability.  38 C.F.R. 
§ 3.310.  As the underlying claim of entitlement to service 
connection for PTSD is denied, the secondary service 
connection claims are rendered moot.  In short, there is no 
legal basis upon which to grant his claims of service 
connection for hypertension, an eating disorder, and diabetes 
mellitus, Type II, because PTSD is not established as a 
service-connected disability.  



ORDER

Service connection for post-traumatic stress disorder is 
denied.    

Service connection for hypertension, claimed as secondary to 
post-traumatic stress disorder, is denied.  

Service connection for an eating disorder, claimed as 
secondary to post-traumatic stress disorder, is denied.  

Service connection for diabetes mellitus, Type II, claimed as 
secondary to an eating disorder, is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


